Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norio (JP 2012/009696 A) in view Dijken et al. (US 2015/0261076 A1)

Regarding Claim 16, Norio (Fig. 13) discloses an optoelectronic component comprising: 
a diffractive optical element (4, 9, 5) comprising at least one conversion material (5 “wavelength conversion unit”); and 
a light source (1 “LED chip”) configured to emit primary radiation (“LED chip 1 that emits blue light”], and 
and first microstructures ( “particulate diffusing material 9” on the top of lower 5) arranged on a side of the diffractive optical element (4, 5, 9) facing away from the light source (1)
wherein 	
the conversion material (5) is encapsulated in the diffractive optical element (See 4 and 9) on top and bottom of  lower 5), and wherein 
the conversion material (5) is arranged in a beam path of the primary radiation and is configured to convert the primary radiation (blue light) at least partially into secondary radiation [“When the blue light emitted from the LED chip 1 diffused in the front direction of the light emitting device 10 passes through the wavelength conversion unit 5, a part of the blue light is absorbed by the phosphor and converted into yellow light”].
Norio does not explicitly disclose the conversion material is hermetically encapsulated.
Dijken (Fig. 1, 8) discloses a conversion material (635, 367 “The wavelength conversion particles 637, 638 are dispersed in the organic solution 635, 634” 0044) is hermetically encapsulated in a diffractive optical element (102, 101).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify an optoelectronic component in Norio in view of Dijken such the conversion material is hermetically encapsulated in order to protect the wavelength converting material from degradation by water or oxygen. [0011]







Regarding Claim 25, Norio in view of Dijken discloses the optoelectronic component according to claim 16, further comprising: 
at least one carrier (3 Norio); and 
second microstructures (9 below lower 5 Norio) arranged between the conversion material (lower 5 Norio) and the light source (1 Norio). 

Regarding Claim 27, Norio in view of Dijken discloses the optoelectronic component according to claim 16, wherein the conversion material (5 Norio) is arranged as a conversion layer (5 Norio) within the diffractive optical element (4, 9, 5 Norio).


Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norio (JP 2012/009696 A) in view of Dijken et al. (US 2015/0261076 A1) and further in view of  Spath et al. (US 2003/0006382 A1).
Regarding Claim 17, Norio in view of Dijken discloses the optoelectronic component according to claim 16, wherein the light source (1). 
Norio in view of Dijken does not explicitly disclose a laser.
Spath (Fig. 1) discloses a light source (1) is a laser (IR Laser) for the purpose of having a light source which has narrowband emission spectrum and relatively weakly divergent beam [0030-0031].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify an optoelectronic component in Norio in view of Dijken and Spath such that the light source is a laser in order to have a light source which has narrowband emission spectrum and relatively weakly divergent beam [0030-0031].

Regarding Claim 18, Norio in view of Dijken discloses the optoelectronic component according to claim 16, wherein the light source (1).
Norio in view of Dijken does not explicitly disclose that the light source is a VCSEL array configured to emit the primary radiation with a wavelength from an IR range.
Spath (Fig. 1) discloses a light source (1) is a VCSEL array configured to emit the primary radiation with a wavelength from an IR range (“an infrared (IR) laser, in particular an IR laser diode” and “vertical resonator laser diode”) for the purpose of having a light source which has narrowband emission spectrum and relatively weakly divergent beam [0030-0031].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify an optoelectronic component in Norio in view of Dijken and Spath such that the light source is a VCSEL array configured to emit the primary radiation with a wavelength from an IR range in order to have a light source which has narrowband emission spectrum and relatively weakly divergent beam [0030-0031].


Regarding Claim 19, Norio in view of Dijken discloses the optoelectronic component according to claim 16.
Norio in view of Dijken does not explicitly disclose that a wavelength of the primary radiation is between 920 nm inclusive and 950 nm inclusive.
Spath (Fig. 1) discloses a light source (1) that has a wavelength of the primary radiation is between 920 nm inclusive and 950 nm inclusive (“IR laser diode emits for example at a wavelength 920 nm”) for the purpose of having a light source which has narrowband emission spectrum and relatively weakly divergent beam and white light sources by the IR laser diode [0030-0033].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify an optoelectronic component in Norio in view of Dijken and Spath such that a wavelength of the primary radiation is between 920 nm inclusive and 950 nm inclusive in order to have a light source which has narrowband emission spectrum and relatively weakly divergent beam and white light sources by the IR laser diode [0030-0033].


Claims 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norio (JP 2012/009696 A) in view of Dijken et al. (US 2015/0261076 A1) and further in view of  Rosemann et al. (“A highly efficient directional molecular white-light emitter driven by a continuous-wave laser diode” SCIENCE Vol 352, Issue 6291 pp. 1301-1304; Published 10 Jun 2016).
Regarding Claim 20, Norio in view of Dijken discloses optoelectronic component according to claim 16, wherein the conversion material (5).
Norio in view of Dijken does not explicitly disclose that the conversion material is an adamantane-like cluster molecule.
Rosemann discloses a conversion material is an adamantane-like cluster molecule.” tin-sulfide–based molecules with an adamantane-like, thus diamondoid, [Sn4S6] scaffold” for the purpose of enabling  the steady-state operation of a low-etendue, directional broadband white-light source covering the entire visible spectrum driven by a low-cost infrared laser diode. (page 1301, column2; Page 1302, column 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify an optoelectronic component in Norio in view of Dijken and Rosemann such that the conversion material is an adamantane-like cluster molecule in order to enable  the steady-state operation of a low-etendue, directional broadband white-light source covering the entire visible spectrum driven by a low-cost infrared laser diode. (page 1301, column2; Page 1302, column 1).

Regarding Claim 21, Norio in view of Dijken and Rosemann discloses the optoelectronic component according to claim 20, wherein 
the cluster molecule comprises tin (Sn4S6, 1302, column 1; Rosemann). 

Regarding Claim 22, Norio in view of Dijken and Rosemann discloses the optoelectronic component according to claim 20, wherein 
the cluster molecule comprises tin and sulfur (Sn4S6, 1302, column 1; Rosemann). 

Regarding Claim 23, Norio in view of Dijken discloses the optoelectronic component according to claim 16, wherein the conversion material (5) 
Norio in view of Dijken does not explicitly disclose the conversion material is [((4-(CH2=CH)-C6H4)Sn)4S6]. 
The compound [(R
deloc
Sn)
4
S
6
] was obtained
as a fine amorphous powde
Rosemann discloses a conversion material is [((4-(CH2=CH)-C6H4)Sn)4S6]. [Rosemann 1302; column 1 and 2)  for the purpose of enabling  the steady-state operation of a low-etendue, directional broadband white-light source covering the entire visible spectrum driven by a low-cost infrared laser diode. (page 1301, column2; Page 1302, column 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify an optoelectronic component in Norio in view of Dijken and Rosemann such that the conversion material is [((4-(CH2=CH)-C6H4)Sn)4S6]. [Rosemann 1302; column 1 and 2) in order to enable  the steady-state operation of a low-etendue, directional broadband white-light source covering the entire visible spectrum driven by a low-cost infrared laser diode. (page 1301, column2; Page 1302, column 1).


Claims 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norio (JP 2012/009696 A) in view of Dijken et al. (US 2015/0261076 A1) and further in view of Koike et al. (US 2012/0224378 A1)
Regarding Claim 24, Norio in view of Dijken discloses the optoelectronic component according to claim 16, wherein an radiation angle of the secondary radiation is ≥ than the radiation angle of the primary radiation (Fig. 15).
Norio in view of Dijken does not explicitly disclose an radiation angle of the primary radiation is between <+/-30°.
Koike (Fig. 2, 3A) discloses angle of the primary radiation is between <+/-30° and an radiation angle of a secondary radiation is ≥ than the radiation angle of the primary radiation (See Fig. 2 of light before and after 20) in order to improves the mixing ability of emitted colors [0032].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify an optoelectronic component in Norio in view of Dijken and Koike an radiation angle of the primary radiation is between <+/-30° and an radiation angle of the secondary radiation is ≥ than the radiation angle of the primary radiation in order to in order to improves the mixing ability of emitted colors [0032].

Claims 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norio (JP 2012/009696 A) in view of Dijken et al. (US 2015/0261076 A1) and further in view of Inoue et al. (US 2017/0227176 A1).
Regarding Claim 28, Norio in view of Dijken discloses the optoelectronic component according to claim 27, wherein 
the first microstructures (9 above lower 5) are arranged on a side of the conversion layer (5) opposite to the light source (1), and/or wherein second microstructures (9 below lower 5)  are arranged on a side of the conversion layer (5) facing the light source (1). 
Norio in view of Dijken does not explicitly disclose directly contact between the first microstructures and a side of the conversion layer opposite to the light source and/or second microstructures and a side of the conversion layer facing the light source.
Inoue (Fig. 1, 2) discloses microstructures are arranged directly on a side of a conversion layer  opposite to the light source, and/or wherein a microstructures (24) are arranged directly on a side of a conversion layer (22) facing the light source (10). [0042, 0043] for the purpose of having diffraction of the fluorescence and thus the front surface of the periodic structure layer has high light extraction efficiency [0080]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify an optoelectronic component in Norio in view of Dijken and Inoue such that second microstructures are arranged directly on a side of the conversion layer facing the light source in order to have diffraction of the fluorescence and thus the front surface of the periodic structure layer has high light extraction efficiency [0080]


Claims 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norio (JP 2012/009696 A) in view of Dijken et al. (US 2015/0261076 A1) and further in view of Free et al. (US 2014/0242343 A1)
Regarding Claim 29, Norio in view of Dijken discloses the optoelectronic component according to claim 16, wherein
Norio in view of Dijken does not explicitly disclose the first microstructures comprise recesses filled with a further material, wherein the further material has a higher refractive index than a material of a carrier and/or the first microstructures. 
Free (Fig. 10) discloses a microstructures comprise recesses filled with a further material (1003), wherein the further material has a higher refractive index than a material of a carrier and/or the microstructures (1006, 1005) [0087]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify an optoelectronic component in Norio in view of Dijken and Free such that the first microstructures comprise recesses filled with a further material, wherein the further material has a higher refractive index than a material of a carrier and/or the first microstructures in order to improve the mixing ability of emitted colors.

	




Response to Arguments
Applicant’s arguments with respect to claim(s) 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claim 26, 30, 31 are allowable. 
The following is an examiner's statement of reasons for allowance: 
With regards to claim 30, none of the prior art teaches or suggests, alone or in combination, “wherein the first microstructures are arranged within the diffractive optical element on a side of the conversion layer facing away from the light source,
wherein the second microstructures are arranged within the diffractive optical element
on a side of the conversion layer facing the light source, and ...
applying or producing the first microstructures at least on a first carrier;
applying or producing the second microstructures at least on a second carrier:” in the combination required by the claim.


The following is an examiner's statement of reasons for allowance: 
With regards to claim 31, none of the prior art teaches or suggests, alone or in combination, “wherein the first microstructures comprise recesses filled with a second conversion material, wherein the second conversion material is different from the first conversion material, wherein the first conversion material is encapsulated in the diffractive optical element” in the combination required by the claim.

Claim 26 is allowed by virtue of its dependency on the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920. The examiner can normally be reached M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/DMITRIY YEMELYANOV/Examiner, Art Unit 2891


/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891